Laughlin, J.:
The basis of the motion is the convenience of witnesses. The action is brought to recover $155.45 with interest from the 23d day of May, 1911, being the purchase price of liquors alleged to have been sold to the defendant. The plaintiffs were copartenrs engaged in business as wholesale liquor dealers, having their office and place of business in the city and county of New York. The liquors were delivered to a saloon and restaurant at the junction of First and Fourth streets in the city of Troy, N. Y., where the contract for the purchase thereof was negotiated between one of plaintiffs and one Patrick T. Madigan, the defendant’s son. It is claimed on the part of the plaintiffs ■ that the defendant, who had theretofore owned and conducted the saloon and restaurant, owned and conducted it at this time, and that in purchasing the liquors bis son ¡acted as his agent. On the part of the defendant it is contended that he had no interest in the business, that his son was not his agent and owned and conducted the business and purchased the liquors on his own account.
The principal issue, therefore, is as to whether the defendant owned and conducted the saloon and restaurant at the time in question. The witnesses who can give material testimony on this issue, as might be expected, for the most part reside in Rensselaer county, where the contract was made and performed. The plaintiffs went to that county to sell then-goods and although the amount involved is small, they should, in the circumstances, be required to' go there to enforce the contract.
*521It follows that the order should be reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.
Ingraham, P. J., Clarke, Scott and Miller, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.